Title: From Benjamin Franklin to Charles Thomson, 16 October 1784
From: Franklin, Benjamin
To: Thomson, Charles


				
					Dear Sir,
					Passy 16th. Octr. 1784.
				
				It was intended by the Commissioners to write a joint Letter to Congress, but I am afraid the Opportunity may be missed. This may serve to inform that Propositions of treating have been made by us to all the Powers of Europe, according to our Instructions, and we are waiting for their Answers. There are Apprehensions here of a War between the Emperor and Holland: but, as the Season is not proper for opening a Campaign, I hope the Winter will give Time for Mediators to accommodate Matters. We have not yet heard that Mr: Jay has accepted the Secretaryship of foreign Affairs.
				I am ever, my dear Friend, Yours most affectionately,
				
					(signed) B. Franklin.
					Charles Thomson, Esqr.
				
			